DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 May 2022 has been entered.
 

Response to Amendment
The amendment filed on 03 January 2022 has been entered. Claims 1-11 remain pending in the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 11 is interpreted under 35 U.S.C. 112(f), as it recites the limitation “means for swinging the ultrasound probe”. 
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/ is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See [0058], [0089] and as illustrated in FIG. 7 for the means for swinging the ultrasound probe.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: "a swinging mechanism configured to swing the ultrasound probe" in claim 10.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/ is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See [0058], [0089] and as illustrated in FIG. 7 for the swinging mechanism.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the added material which is not supported by the original disclosure is as follows: claim 1 line 8 recites “a plurality of electrodes in a grid pattern”. The specification as filed 31 July 2020 does not disclose the plurality of electrodes having any sort of grid or grid-like pattern. As describe in page 3 line 7, the disclosure does mention that “the plurality of piezoelectric transducer elements is divided in grid sections.” In addition page 15 line 17 recites, “the conductive pattern 241 corresponds to the transducer elements arranged in the grid formation of the piezoelectric transducer elements 23 and is joined with electrodes for the transducer elements” however this does not disclose that the electrodes also follow the grid-like pattern of the transducer elements.
Regarding claim 9, the added material which is not supported by the original disclosure is as follows: claim 9 line 9 recites “a plurality of electrodes in a grid pattern”. The specification as filed 31 July 2020 does not disclose the plurality of electrodes having any sort of grid or grid-like pattern. As describe in page 3 line 7, the disclosure does mention that “the plurality of piezoelectric transducer elements is divided in grid sections.” In addition page 15 line 17 recites, “the conductive pattern 241 corresponds to the transducer elements arranged in the grid formation of the piezoelectric transducer elements 23 and is joined with electrodes for the transducer elements” however this does not disclose that the electrodes also follow the grid-like pattern of the transducer elements.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(a) are also rejected because they inherit the failure to comply of the written description of the claims they respectively depend upon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Regarding claim 5, the claim recites “each of groups of piezoelectric transducer elements corresponding to electrodes located in concentric circles is connected to one or more driving circuitry”. It is unclear if the piezoelectric transducer elements or the electrodes are located in concentric circles. In addition, if the electrodes are located in concentric circles, it is unclear how the electrodes of the piezoelectric transducer elements can be located in concentric circles if claim 1 already has the electrodes in a grid pattern. For examination purposes, the electrodes will be considered in a concentric circle.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kellman et al., (EP0142215A2), (hereinafter "Kellman")   in view of Ona et al., (US20160007964A1) (hereinafter "Ona") in further view of Brown et al., (“US20190022700A1”)(hereinafter “Brown”).

Regarding claim 1, Kellman teaches: 
A substrate having a first side and second side (fig. 2 [0009] #10 piezoelectric material has a #16 top and #18 bottom surface);
a plurality of piezoelectric transducer elements divided in grid sections (fig. 1 [0008]“Fig. 1 is a top plan view of one embodiment of a transducer” [0009] the #12 sub elements are sawed pieces of the piezoelectric material) the plurality piezoelectric transducer elements ([0009] “circular piece of piezoelectric material”) having (a) an ultrasound wave transmitting/receiving surface ([0001] “ultrasound transducers of the type which generate and receive longitudinal waves”) and (b) rear surfaces being provided on the first side of the substrate (fig. 2 [0009] #18 bottom surface), the rear surface of the plurality of piezoelectric transducer elements being a surface opposite to the ultrasound wave transmitting/receiving surface (fig. 2 [0010] #26 acoustic backing is opposite of #22 acoustic match layer, where the transmitting/receiving is occurring);
a plurality of electrodes provided on a surface of the first side of the substrate (fig. 3 [0008] is bottom view of the transducer with an electrode pattern).
However Kellman fails to explicitly disclose an ultrasound probe, a plurality of electrodes in a grid pattern provided on a surface of the first side of the substrate, the plurality of electrodes in the grid pattern corresponding to the plurality of piezoelectric transducer elements respectively; and a connector configured to connect (c1) the plurality of electrodes in the grid pattern to (c2) driving circuity.
In the same ultrasound field of endeavor, Ona teaches an ultrasound probe (Abstract “an ultrasonic probe”), a plurality of electrodes in a grid pattern (fig. 3 #221a electrode pads), the plurality of electrodes in the grid pattern corresponding to the plurality of piezoelectric transducer elements respectively (fig. 3 each #221a electrode pad has a corresponding #20 transducer) and a connector configured to connect (c1) the plurality of electrodes in the grid pattern to (c2) driving circuity ([0040] the #28 electronic circuit board comprises electronic circuitry that sends out driving signals [0041] The #21 GND layer acts as a connector layer, and is connected to the #20 transducers, which is connected to the #221a electrode pad. In addition, the #21 GND layer is connected to the #28 electronic circuit board).
It would have been obvious to one of ordinary skill in the art at the time to combine the device of Kellman with the probe and electrode orientation of Ona, as both inventions relate ultrasound transducers that incorporate transducers in a grid that have connections to electrodes and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would have bene able to carry out such a combination, and the results of the device of Kellman using a probe transducers that have corresponding electrodes that are also connected to driving circuitry are reasonably predictable.
However, Kellman and Ona are both silent regarding that connector as wiring in a formation of concentric circles on the second side of the substrate.
In the same ultrasound field of endeavor, Brown teaches a wiring, in a formation of concentric circles on the second side of the substrate (fig. 3A and 3B [0032] the electrically connecting (wire bonding or conductive epoxying) of the annular electrode is facilitated by the support ring [0036] the #130 support ring brings into electrical communication with the ground path of the flexible printed circuit and ground plane electrode of the transducer). 
It would have been obvious to one of ordinary skill in the art at the time to substitute the connector of Kellman as modified by Ona with the wiring of Brown, as both inventions relate to ultrasound transducers with electrodes, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such as substitution, and the results of the system of Kellman as modified by Ona comprising an annular wiring device are reasonable predictable.

Regarding claim 2, Kellman as modified by Ona and Brown teaches all the claimed limitations of claim 1, but fails to explicitly disclose the substrate is a Flexible Preprint Circuit “FPC” configured to connect a plurality of electrodes positioned at similar distances from a center of the plurality of piezoelectric transducer elements to the driving circuitry by using a conductive pattern provided on a side of the substrate different to the side facing the plurality of piezoelectric transducer elements side.
However in the same ultrasound field of endeavor, Ona teaches the substrate as a Flexible Preprint Circuit “FPC” (“FPC is mounted on the rear surface of each ultrasound transducer (element), and electronic circuits (ICs) are mounted on the FPC”; [0006]) configured to connect a plurality of electrodes positioned at similar distances from a center (see annotated fig. 2 below, the transducers are positioned so they have similar distances to the center) of the plurality of piezoelectric transducer elements to the driving circuitry by using a conductive pattern provided on a side of the substrate different to the side facing the plurality of piezoelectric transducer elements side ([0042] the #22 multiplayer FPC body is connected to the #28 electronic circuit boards 28 through #26 backplane member).

    PNG
    media_image1.png
    429
    520
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the substrate as described in Kellman with the FPC as described in Ona. Using an FPC would lower the cost of manufacturing as it would lower the complexity of the structure of the probe while keeping a high degree of freedom for the ICs (see Ona [0009]).

Regarding claim 3, Kellman as modified by Ona and Brown teaches all the claimed limitations of claim 2, wherein Kellman further teaches gaps other than conductively joined positions are filled with non-conductive adhesive agent ( [0010]“the saw kerfs 14 are filled with a low viscosity, nonconductive epoxy”) but fails to explicitly disclose the ultrasound probe, further comprising, in addition to a first FPC serving as the substrate, a second FPC that is provided on a rear surface of the first FPC, has a conductive part in a position corresponding to a position of a conductive part of the first FPC, and is configured to transmit and receive a signal to and from the first FPC, wherein between the first FPC and the second FPC, the conductive parts are made conductive with each other via a conductive joint.
In the same ultrasound field of endeavor, Ona teaches in addition to a first FPC serving as the substrate, a second FPC that is provided on a rear surface of the first FPC (as shown in fig. 3 #222 reproduced below), has a conductive part in a position corresponding to a position of a conductive part of the first FPC (as shown in reproduced fig. 3 #222a below), and is configured to transmit and receive a signal to and from the first FPC (“The second FPC layer includes at least a plurality of second upper surface connecting portions provided on an upper surface, on which the first FPC layer is stacked, so as to spatially correspond to the plurality of ultrasonic transducers and electrically connected to the plurality of first lower surface connecting portions, a plurality of second lower surface connecting portions provided on a lower surface on an opposite side to the upper surface so as to spatially correspond to the plurality of ultrasonic transducers, and second signal wirings configured to extract electric wirings from the second upper surface connecting portions connected to the electrodes of the ultrasonic transducers belonging to the second group” [0030]),
wherein between the first FPC and the second FPC, the conductive parts are made conductive with each other via a conductive joint (as shown in reproduced fig. 3 #222a below).
It would have been obvious to one of ordinary skill in the art at the time to modify the substrate as described by Kellman as modified by Ona and Brown with the multilayer FPC as described by Ona. This would allow easy and accurate connections between the ultrasonic transducer array and the multibody layer while reducing the complexity of the manufacturing process, thereby reducing the costs. In addition, it would also greatly increase the number of transducers to be mounted (see Ona [0067]).

    PNG
    media_image2.png
    716
    1028
    media_image2.png
    Greyscale

Regarding claim 4, Kellman as modified by Ona and Brown teaches all the claimed limitations of claim 1, but fails to explicitly disclose the substrate is a multilayer substrate configured, by using a wiring in a plurality of layers, to connect a plurality of electrodes to the driving circuitry. 
However in the same field of endeavor, Ona teaches the substrate is a multi-layer substrate configured (fig. 3 #22 FPC multilayer body [0042]), by using a wiring in a plurality of layers, to connect a plurality of electrodes to the driving circuitry (electrodes #221 connects transducer to #22 FPC which includes electronic circuit board #28).
It would have been obvious to one of ordinary skill in the art at the time to modify the device as described in Kellman as modified by Ona and Brown with the configuration as described in Ona. This would allow easy and accurate connections between the ultrasonic transducer array and multibody layer while reducing the complexity of the manufacturing process, thereby reducing the costs. In addition, it would also greatly increase the number of transducers to be mounted (see Ona [0067]).

Regarding claim 5, Kellman as modified by Ona and Brown teach the claim limitations of claim 1, wherein Kellman further teaches the groups of the plurality piezoelectric transducer elements corresponding (claim 1 “An improved ultrasonic transducer comprising a piece of piezoelectric material which has been subdivided into sub elements smaller than the electrodes attached to said sub elements”) to electrodes located in concentric circles (fig. 3 #24 electrodes) but fails to explicitly disclose wherein each of groups of the plurality of piezoelectric transducer elements corresponding to electrodes located in concentric circles is connected to one or more driving circuitry.
In the same ultrasound field of endeavor, Ona teaches the plurality piezoelectric transducer elements is connected to one or more driving circuitry ([0040] “The dielectric body 200 transmits ultrasonic waves in a desired direction in a scan region based on a driving signal from electronic circuitry on the electronic circuit board 28, and converts reflected waves from the object into an electrical signal.”).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Kellman as modified by Ona and Brown with the circuitry of Ona, as this would easy and accurate connections between the ultrasonic transducer array and multibody layer while reducing the complexity of the manufacturing process thereby reducing costs. In addition, it would also greatly increase the number of transducer that could be mounted (see Ona [0067]).

Regarding claim 9, Kellman teaches: 
a substrate having a first side and a second side (fig. 2 [0009] #10 piezoelectric material has a #16 top and #18 bottom surface), a plurality of piezoelectric transducer elements divided in grid section (fig. 1 [0008]“Fig. 1 is a top plan view of one embodiment of a transducer” [0009] the #12 sub elements are sawed pieces of the piezoelectric material) the plurality of piezoelectric transducer elements having (a) an ultrasound wave transmitting/receiving surface ([0001]“ultrasound transducers of the type which generate and receive longitudinal waves”)  and (b) rear surfaces being provided on the first side of the substrate (fig. 2 [0009] #18 bottom surface), the rear surface of the plurality of piezoelectric transducer elements being a surface opposite to the ultrasound wave transmitting/receiving surface (fig. 2 [0010] #26 acoustic backing is opposite of #22 acoustic match layer, where the transmitting/receiving is occurring), a plurality of electrodes on a surface of the first side of the substrate(fig. 3 [0008] is bottom view of the transducer with an electrode pattern).
However Kellman fails to explicitly disclose an ultrasound diagnosis apparatus, an ultrasound probe including a plurality of electrodes in a grid pattern provided on a surface of the first side of the substrate, the plurality of electrodes in the grid pattern corresponding to the plurality of piezoelectric transducer elements respectively; and a connector configured to connect (c1) the plurality of electrodes in the grid pattern to (c2) driving circuity and processing circuitry configured to generate an ultrasound image on a basis of a signal received by the ultrasound probe
However in the same ultrasound field of endeavor, Ona teaches an ultrasound diagnosis apparatus (fig. 1 [0018] ultrasound apparatus) an ultrasound probe (Abstract “an ultrasonic probe”), a plurality of electrodes in a grid pattern (fig. 3 #221a electrode pads), the plurality of electrodes in the grid pattern corresponding to the plurality of piezoelectric transducer elements respectively (fig. 3 each #221a electrode pad has a corresponding #20 transducer) and a connector configured to connect (c1) the plurality of electrodes in the grid pattern to (c2) driving circuity ([0040] the #28 electronic circuit board comprises electronic circuitry that sends out driving signals [0041] The #21 GND layer acts as a connection layer, and is connected to the #20 transducers, which is connected to the #221a electrode pad. In addition, the #21 GND layer is connected to the #28 electronic circuit board) and processing circuitry (#38 image processing unit) configured to generate an ultrasound image on a basis of a signal received by the ultrasound probe ([0037] “The raw data memory 35 generates raw data by using a plurality of data received from the B-mode processing unit 33 and the Doppler processing unit 34. The volume data generation unit 36 generates volume data by converting the RAW data into a data arrangement on a volume basis. The image processing unit 38 performs predetermined image processing such as volume rendering, MPR (Multi Planar Reconstruction), and MIP (Maximum Intensity Projection) for the data received from the volume data generation unit 36.”).
It would have been obvious to one of ordinary skill in the art at the time to combine the device of Kellman with the probe and electrode orientation of Ona, as both inventions relate ultrasound transducers that incorporate transducers in a grid that have connections to electrodes and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would have bene able to carry out such a combination, and the results of the device of Kellman using a probe transducers that have corresponding electrodes that are also connected to driving circuitry are reasonably predictable.
However, Kellman and Ona are both silent regarding that connector as wiring in a formation of concentric circles on the second side of the substrate.
In the same ultrasound field of endeavor, Brown teaches a wiring, in a formation of concentric circles on the second side of the substrate (fig. 3B [0032] the electrically connecting (wire bonding or conductive epoxying) of the annular electrode is facilitated by the support ring [0036] the #130 support ring brings into electrical communication with the ground path of the flexible printed circuit and ground plane electrode of the transducer), 
It would have been obvious to one of ordinary skill in the art at the time to substitute the connector of Kellman as modified by Ona with the wiring of Brown, as both inventions relate to ultrasound transducers with electrodes, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such as substitution, and the results of the system of Kellman as modified by Ona comprising an annular wiring device are reasonable predictable.

Claim 6-7 is rejected under 35 U.S.C. 103 as being unpatentable over Kellman in view of Ona and Brown as applied to claim 5 above, and further in view Hashiba et al., (US20090306510A1) (hereinafter “Hashiba”).

Regarding claim 6, Kellman as modified by Ona and Brown teaches all the claim limitations of claim 5 but fails to explicitly disclose for among the groups of the plurality of piezoelectric transducer elements, a ratio between a quantity of piezoelectric transducer elements and a quantity of driving circuits is kept substantially constant.
In the same ultrasound field of endeavor, Hashiba teaches the probe wherein among the groups of the plurality of piezoelectric transducer elements, a ratio between a quantity of piezoelectric transducer elements and a quantity of driving circuits is kept substantially constant (as shown in reproduced figure 15 and 17 below; “the number of electro-acoustic transducer elements grouped for each channel is substantially the same” [0171]).
It would have been obvious to one of ordinary skill in the art at the time to modify the transducer elements of the probe as described by Kellman as modified by Ona and Brown with the groups as described by Hashiba, as this would reduce circuit size and improve image quality (see Hashiba [0171]). 

    PNG
    media_image3.png
    632
    533
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    976
    707
    media_image4.png
    Greyscale


Regarding claim 7, Kellman as modified by Ona and Brown teaches all the claim limitations of claim 5, but fails to explicitly disclose for the plurality of piezoelectric transducer elements each connected to two or more driving circuits, average distances from a center of the plurality of piezoelectric transducer elements are kept at substantially constant intervals.
Hashiba teaches the probe wherein, for the plurality of piezoelectric transducer elements each connected to two or more driving circuits, average distances from a center of the plurality of piezoelectric transducer elements are kept at substantially constant intervals (“The plurality of transducer elements divided along concentric circles are divided into a plurality of blocks... “each of the element blocks is divided into a predetermined number of groups so as to form a transmit beam and a plurality of receive beams in the area to be imaged” [0021] and [0023] each predetermined group has substantially the same distance from the center).
It would have been obvious to one of ordinary skill in the art at the time to modify the probe to include the grouping of the transducer elements as described in Hashiba, as this would provide high speed imaging at a low cost (see Hashiba [0022]).

Claims 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kellman in view of Ona and Brown as applied to claim 1 and 9 above, and further in view Saberi et al., (WO2017165425A1),(hereinafter “Saberi”).

Regarding claim 8, Kellman as modified by Ona and Brown teaches all the claim limitations of claim 1, wherein Kellman teaches a plurality of piezoelectric transducer elements divided in the grid sections (as shown in reproduced fig. 1 above) and the substrate (“a layer of conductive material, such as copper is applied to the bottom of the piezoelectric material” pg. 6 line 20-22)  but fails to explicitly disclose the probe further comprising a motor configured to swing the plurality of piezoelectric transducer elements.
In the same ultrasound field of endeavor, Saberi teaches the probe further comprising a motor configured to swing the plurality of piezoelectric transducer elements (fig. 1a and 1b #114 “actuator provides rotation of the transducer support relative to a first axis 101” [0023]).
It would have been obvious to one of ordinary skill in the art at the time to modify the device of Kellman as modified by Ona and Brown with the motor mechanism as taught by Saberi, as it would provide an ultrasound system that can enable automated scanning of tissue of an individual (see Saberi [0019]), which one of ordinary skill in the art would recognize such enablement would reduce the required time and effort needed to use such devices.

Regarding claim 10, Kellman in view of Ona and Brown teaches all the claim limitations of claim 9 but fails to explicitly disclose the apparatus further comprising a swinging mechanism configured to swing the probe.
Saberi teaches the probe further comprising a motor configured to swing the probe (as shown in fig. 1a and 1b #114 reproduced above; “actuator provides rotation of the transducer support relative to a first axis 101” [0023]).
It would have been obvious to one of ordinary skill in the art at the time to modify the probe as described in Kellman as modified by Ona and Brown with the motor mechanism as taught by Saberi, as it would provide an ultrasound system that can enable automated scanning of tissue of an individual (see Saberi [0019]), which one of ordinary skill in the art would recognize such enablement would reduce the required time and effort needed to use such devices.

Regarding claim 11, Kellman in view of Ona, Brown and Saberi teaches all the claim limitations of claim 10 but fails to explicitly disclose the swinging mechanism comprises means for swinging the ultrasound probe.
However in the same ultrasound field of endeavor, Saberi teaches a swinging mechanism comprises means for swinging the ultrasound probe (as shown in fig. 1a and 1b #114 reproduced above; “actuator provides rotation of the transducer support relative to a first axis 101” [0023]).
It would have been obvious to one of ordinary skill in the art at the time to modify the probe as described in Kellman as modified by Ona and Brown with the motor mechanism as taught by Saberi, as it would provide an ultrasound system that can enable automated scanning of tissue of an individual (see Saberi [0019]), which one of ordinary skill in the art would recognize such enablement would reduce the required time and effort needed to use such devices.

Response to Arguments
Applicant's arguments filed 02 May 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections regarding claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments regarding the 35 U.S.C. 112(f) interpretation for claim 10 and 11 are not persuasive. Applicant has merely presents an argument stating that claim 10 is broader than claim 11, and states that because of this fact, claim 11 cannot be interpreted under 35 U.S.C. 112 (f). Examiner disagrees. In order to avoid a 35 U.S.C. 112(f) interpretation, applicant must (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicant has done neither of the options to avoid a 35 U.S.C. 112(f) interpretation, and as such, the interpretation still stands.
	Regarding the 35 U.S.C. 112(a) rejection for the plurality of electrodes in a grid pattern, Applicant argues that [0047] of the specification describes “a plurality of electrodes [are] positioned close to the center of the piezoelectric transducer elements to be connected in parallel”, and is thus arranged in a grid pattern. Examiner disagrees. Immediately after the recited section, the specification goes on to say “in a formation of substantially concentric circles” (describing the electrodes). In addition, one of ordinary skill in the art would recognize that being connected in parallel has more to do with the circuitry connection (such as series vs parallel) rather the formation of the wiring itself. Furthermore, a grid pattern would require intersecting lines, while parallel lines would never intersect.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SEAN D MATTSON/Primary Examiner, Art Unit 3793